Citation Nr: 9903772	
Decision Date: 02/10/99    Archive Date: 02/17/99

DOCKET NO.  93-13 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently assigned a 30 
percent evaluation.

2.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing.

3.  Entitlement to a certificate of eligibility for financial 
assistance in acquiring special home adaptations.

4.  Entitlement to financial assistance in the purchase of an 
automobile or other conveyance, and/or adaptive equipment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


INTRODUCTION

The veteran retired in 1981 after approximately 20 years' 
active service.  

In a rating decision of April 1993, the Regional Office (RO) 
granted a 30 percent evaluation for degenerative joint 
disease of the cervical spine, a 40 percent evaluation for 
degenerative arthritis of the lumbar spine, and a total 
disability rating based upon individual unemployability due 
to service-connected disability.  The veteran voiced no 
objection to the assignment of a 40 percent evaluation for 
his service-connected disorder of the lumbar spine, or a 
total disability rating based upon individual 
unemployability.  Accordingly, those issues, which were 
formerly on appeal, are no longer before the Board of 
Veterans' Appeals (Board).  The veteran did, however, voice 
his disagreement with the assignment of a 30 percent 
evaluation for his service-connected degenerative joint 
disease of the cervical spine, with the result that his 
appeal as to that issue, as well as various other issues, 
continues before the Board.  

This case was previously before the Board in March 1995 and 
July 1997, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  

For reasons which will become apparent, the issues of 
entitlement to a certificate of eligibility for financial 
assistance in acquiring specially adapted housing and/or 
special home adaptations, as well as financial assistance in 
the purchase of an automobile or other conveyance and/or 
adaptive equipment, will be the subjects of the REMAND 
portion of this decision.  


FINDING OF FACT

The veteran's service-connected degenerative joint disease of 
the cervical spine, rated by analogy to intervertebral disc 
syndrome, is severe in nature, characterized by recurring 
attacks, with only intermittent relief.  


CONCLUSION OF LAW

A 40 percent evaluation for service-connected degenerative 
joint disease of the cervical spine is warranted.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.3, 4.20, and Part 4, Codes 5003, 5290, 5293 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. 
Part 4, (1998).  

In the present case, a review of the record discloses that, 
in August 1991, the veteran underwent a cervical laminectomy 
of the 3rd through the 7th cervical vertebrae at a Department 
of Veterans Affairs (VA) medical facility.  Shortly 
thereafter, the veteran experienced dehiscence and leakage 
from his cervical wound, with the result that, in early 
September 1991, he underwent incision and debridement of that 
wound.  

In March 1992, the veteran was hospitalized at a VA medical 
facility with a complaint of chronic generalized pain.  At 
the time of admission, the veteran gave a history of C2 
through C6 cervical laminectomy, performed for the treatment 
of cervical stenosis.  Since his cervical laminectomy, the 
veteran reportedly had experienced pain at the base of his 
neck and across his left shoulder, extending down the 
posterior aspect of his left arm, though with tremendous 
improvement in his previous myelopathy.  According to the 
veteran, prior to surgery, he had been "wheelchair bound" 
due to frequent falls, but was now able to ambulate with a 
cane.  The veteran stated that, since his surgery, he had 
experienced weakness in both upper extremities manifested by 
an inability to do pushups or lift weights.  The veteran 
additionally stated that he was no longer able to "break a 
lug nut" when trying to change a tire.

On physical examination, it was noted that the veteran 
displayed a normal motor tone.  His strength was 5/5, with 
the exception of grip strength, which was 5-/5 bilaterally.  
Sensory examination was normal to all four primary 
modalities, including pinprick, touch, vibration, and 
proprioception.  Deep tendon reflexes were 1/2 in the right 
biceps and brachioradialis, and 2/2 in the right triceps, 1/2 
in the left biceps and brachioradialis, and 2/2 in the left 
triceps.  The clinical assessment was status postoperative 
recent cervical laminectomy for cervical stenosis, with 
myelopathy greatly improved.  

On subsequent VA orthopedic examination in March 1992, the 
veteran complained of chronic neck pain aggravated by 
movement of his head and neck.  According to the veteran, he 
continued to experience a radiation of pain out of his neck 
into the left arm and down into his left hand, as well as 
episodes of numbness and tingling involving his ring and 
little fingers.  

On physical examination, there was a well-healed surgical 
scar on the posterior aspect of the veteran's neck extending 
down to the midline of the upper thoracic region.  Right 
lateral turning was to 65 degrees, with left lateral turning 
to 60 degrees, 35 degrees of flexion, and 20 degrees of 
extension.  It was noted at the time of examination that the 
veteran exhibited a "generalized paracervical tenderness."  
The clinical impression was of chronic cervical syndrome; 
postoperative cervical laminectomy.

In February 1993, the veteran once again underwent a VA 
orthopedic examination.  At the time of that examination, the 
veteran complained of pain and spasm in his neck, as well as 
chronic pain aggravated by movement of his head and neck.  
According to the veteran, his pain was "rather severe" at 
all times.  

Physical examination of the veteran's neck again revealed the 
presence of a well-healed posterior surgical scar, with TENs 
electropads in place.  Range of motion measurements of the 
cervical spine showed right lateral turning of 40 degrees, 
with 20 degrees of left lateral turning, and no more than 
10 degrees of flexion and extension of the cervical spine.  
At the extremes of motion, the veteran complained of pain.  
Additionally noted was a rather generalized tenderness to 
palpation in the paracervical region.  Radiographic studies 
of the veteran's cervical spine were consistent with 
postoperative residuals of C2 through C7 laminectomy, 
accompanied by mild degenerative disc disease.  The clinical 
impression was chronic cervical syndrome with a history of 
degenerative disease, postoperative cervical laminectomy 
times two.  

On VA neurologic examination in May 1995, the veteran stated 
that, since his prior laminectomy, he had experienced 
worsened neck and shoulder pain, as well as numbness in his 
arms.  Additional complaints included persistent tingling in 
the 3rd, 4th, and 5th digits of both of his upper 
extremities.  Reportedly, magnetic resonance imaging studies 
conducted in May 1993 revealed certain atrophic cervical cord 
changes, as well as C6-7 degenerative disease, C3-4 through 
C6-7 neuroforaminal narrowing, thecal sac stenosis without 
core compression, and bilateral cervical laminectomies.  

On physical examination, the veteran was observed to be 
wearing a soft cervical collar.  Cranial nerves II-XII 
appeared intact.  Motor examination revealed normal bulk and 
tone in the upper extremities with strength of 5/5 
throughout.  Sensory examination disclosed normal light 
touch, pinprick, vibration, and proprioception, though the 
veteran did report some subjective increased pinprick 
sensation over the medial aspect of both hands.  Deep tendon 
reflexes were Grade II in the right biceps, absent in the 
left biceps, and Grade II triceps jerk bilaterally.  The 
clinical impression was of a history of cervical stenosis, 
status post laminectomy.  

On subsequent VA orthopedic examination in June 1995, it was 
noted that the veteran had undergone magnetic resonance 
imaging studies in April 1993, the results of which were 
consistent with stenosis without cord compression of C3-4, as 
well as an associated herniated nucleus pulposus at the level 
of the 6th and 7th cervical vertebrae.  Signal 
characteristics were reportedly consistent with degenerative 
disease.  Abnormal signals in the cervical cord at the level 
of the 5th and 6th cervical vertebrae and the 5th cervical 
vertebra, with cord flattening from the 3rd to the 7th 
cervical vertebrae were felt to be consistent with atrophic 
changes of the cervical cord.  At the time of examination, 
the veteran's complaints were essentially unchanged from 
those on previous examination in April 1992.  Reportedly, he 
continued to experience chronic neck pain aggravated by 
movement of his neck, as well as radiation of pain into both 
arms down into the hands, and episodes of numbness and 
tingling in his upper extremities.  

On physical examination, there was once again noted a well-
healed surgical scar on the posterior aspect of the veteran's 
neck.  Range of motion studies showed lateral rotation of 40 
degrees to the right and 20 degrees to the left, with 20 
degrees of flexion and 10 degrees of extension, accompanied 
by a generalized paracervical tenderness.  The clinical 
impression was of chronic cervical syndrome with a history of 
cervical stenosis; postoperative cervical laminectomy; 
degenerative changes.  

On radiographic examination of the veteran's cervical spine 
conducted in late June 1995, it was noted that the veteran 
was status post C3-C7 laminectomy, with mild degenerative 
changes, but no significant changes since prior examination.  
Additionally noted was that there was no evidence of any soft 
tissue abnormality.  Electromyographic/nerve conduction 
studies, likewise conducted in June 1995, showed a slightly 
prolonged terminal latency for both ulnar motor nerves, 
consistent with right C7-C8 cervical radiculopathy.  

On recent VA orthopedic examination in January 1998, the 
veteran complained of constant pain.  Range of motion studies 
were terminated when pain began.  The veteran remained in his 
wheelchair, though he would lean forward, and attempt to give 
some range of motion movements.  Physical examination 
revealed a "good" musculature of the veteran's back, with a 
16-centimeter midline cervical scar which was "well 
healed."  

Range of motion measurements of the cervical spine showed 
forward flexion to 24 degrees, with backward extension to 
14 degrees, left lateral flexion to 28 degrees, and right 
flexion to 10 degrees.  The pertinent diagnosis was severe 
degenerative arthritis of the cervical spine.  

The Board observes that the veteran's service-connected 
disorder of the cervical spine is currently rated as 
degenerative arthritis, which is itself rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, with such 
limitation of motion objectively confirmed by findings such 
as swelling, muscle spasm, or satisfactory evidence of 
painful motion.  38 C.F.R. Part 4, Code 5003 (1998).  The 30 
percent evaluation currently in effect contemplates the 
presence of severe limitation of motion of the cervical 
segment of the veteran's spine, and is the maximum schedular 
evaluation available absent evidence of deformity of a 
vertebral body.  See 38 C.F.R. Part 4, Code 5285 (1998).  
However, the veteran's cervical spine pathology may be rated 
by analogy to intervertebral disc syndrome, with a 40 percent 
evaluation requiring demonstrated evidence of severe 
symptomatology, characterized by recurring attacks and only 
intermittent relief.  38 C.F.R. § 4.20 and Part 4, Code 5293 
(1998).

As noted above, the veteran has in the past and continues to 
experience rather significant symptomatology associated with 
his service-connected cervical spine disability.  Reportedly, 
he continues to utilize a soft cervical collar in an attempt 
to alleviate his discomfort.  While on VA neurologic 
examination in May 1995, sensory evaluation was essentially 
normal, the veteran did report some subjective increase in 
pinprick sensation over the medial aspect of both of his 
hands.  Moreover, on VA orthopedic examination in June 1995, 
lateral rotation of the veteran's neck was to only 20 degrees 
on the left, accompanied by a generalized paracervical 
tenderness.  

The Board observes that, on recent VA orthopedic examination 
in January 1998, the veteran described his pain as 
"constant."  Range of motion measurements of the cervical 
spine obtained at that time showed forward flexion to only 
24 degrees, with backward extension to 14 degrees, left 
lateroflexion to 28 degrees, and right flexion to only 
10 degrees.  The pertinent diagnosis was severe degenerative 
arthritis of the cervical spine.  

In evaluating disabilities of the musculoskeletal system, the 
Board must consider the presence of any functional loss due 
to pain, either on use, or due to flareups.  See DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In a case such as this, where 
pain is a primary component, such consideration is even more 
crucial.  Based on the aforementioned, and with the 
resolution of all reasonable doubt in the veteran's favor, 
the Board is of the opinion that current manifestations of 
the veteran's service-connected cervical spine disability 
more nearly approximate the criteria for a 40 percent 
evaluation (by analogy to intervertebral disc syndrome) than 
the 30 percent evaluation currently in effect, and that an 
increased rating is, therefore, in order.  An evaluation in 
excess of 40 percent is not warranted, however, inasmuch as 
there is not currently demonstrated the presence of 
pronounced symptomatology requisite to the assignment of such 
a rating.  See 38 C.F.R. §§  4.3, 4.7 and Part 4, Code 5293 
(1998).  

In reaching this determination, the Board has given due 
consideration to the veteran's testimony, and that of his 
spouse, given at the time of a personal hearing in January 
1993.  Such testimony is, in the opinion of the Board, both 
credible and probative when taken in conjunction with the 
entire objective medical evidence presently on file, and 
further buttresses the veteran's entitlement to an increased 
evaluation for his service-connected disorder of the cervical 
spine.  



ORDER

An increased (40%) evaluation for service-connected 
degenerative joint disease of the cervical spine is granted, 
subject to those regulations governing the award of monetary 
benefits.  


REMAND

In addition to the above, the veteran in this case seeks 
financial assistance in acquiring specially adapted 
housing/special home adaptations, as well as an automobile or 
other conveyance, and/or adaptive equipment.  In pertinent 
part, it is argued that the veteran currently suffers from a 
loss of use of both of his lower extremities, such that he 
finds it necessary to utilize a wheelchair or a scooter for 
ambulation.  Based upon a review of the record, however, it 
at this time remains unclear as to whether the veteran does, 
in fact, suffer such a loss of use.  More to the point, at 
the time of the aforementioned VA orthopedic examination in 
January 1998, the veteran stated that he utilized his scooter 
"most all the time," while using forearm braces "to get to 
the table."  He additionally stated that these "forearm 
braces" were the same as Canadian crutches, and that he 
utilized a cane "to get back from the table into the 
scooter."  During the course of the physical examination, it 
was noted that the veteran had not brought his forearm 
crutches or his cane to the examination.  In the opinion of 
the examiner, it was "impossible to determine the impairment 
of function in the (veteran's) upper and lower extremities, 
as he cannot get out of the scooter, because he did not bring 
his crutches or cane."  

The Board observes that entitlement to the benefits sought 
is, in the veteran's case, predicated upon a demonstrated 
loss or loss of use of his lower extremities.  Given the 
ambiguity inherent in the most recent examination findings, 
the Board is of the opinion that further development of the 
evidence is required prior to a final adjudication of the 
veteran's current claims.  

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claims.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. § 3.103(a) (1998).  The 
United States Court of Veterans Appeals (Court) has held that 
this duty to assist the veteran in obtaining and developing 
available facts and evidence to support his claims includes 
obtaining adequate VA examinations, including examinations by 
a specialist, when necessary.  See Littke v Derwinski, 
1 Vet.App. 90 (1990); see also Hyder v. Derwinski, 
1 Vet.App. 221 (1991).  Moreover, where a case has been 
remanded for additional development, there is conferred on 
the veteran, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet.App. 268 (1998).  
Accordingly, in light of the aforementioned, and in deference 
to the request of the veteran's accredited representative, 
the case is once again REMANDED to the RO for the following 
actions:  

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to January 1998, the date of 
the veteran's most recent VA examination, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  

2.  The veteran should then be 
hospitalized for a period of observation 
and evaluation in order to more 
accurately determine the presence or 
absence, and, if present, the extent of, 
any loss of use of his upper or lower 
extremities.  During the course of this 
period of observation and evaluation, the 
veteran should be afforded additional 
orthopedic and neurologic examinations.  
These examinations should include all 
indicated special studies, including 
radiographic, electromyographic, and 
nerve conduction studies.  The claims 
file and a separate copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to conduction and 
completion of the examinations.  The 
veteran should be instructed to bring 
with him for his period of observation 
and evaluation all prosthetic devices 
furnished him, either by the VA, or other 
private parties, to include his 
wheelchair, scooter, forearm and/or 
Canadian crutches, and his cane.  
Following completion of the period of 
observation and evaluation, and the 
requisite examinations, the examiners 
should specifically comment as to any 
impairment of function of the veteran's 
upper or lower extremities, to include 
specific comments on the veteran's 
ability to ambulate without the aid of 
braces, crutches, canes, or a wheelchair.  
To that end, the attention of the 
examiners is drawn to the definition of 
loss of use as consisting of "no 
effective function remaining other than 
that which would be equally well served 
by an amputation stump with use of a 
suitable prosthetic appliance."  An 
opinion is additionally requested as to 
the presence or absence of atrophy of any 
of the muscles of the veteran's upper or 
lower extremities, and of abnormal 
reflexes in those same extremities.  All 
pertinent symptomatology and findings 
should be recorded in detail, and 
included in the veteran's claims folder.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above-requested development has been 
completed.  In particular, the RO should 
review the aforementioned examination 
reports to ensure that they are 
responsive to, and in complete compliance 
with, the directives of this REMAND, and 
if they are not, the RO should take 
appropriate action.  

Following completion of the above actions, the RO should 
review the evidence, and determine whether the veteran's 
claims may now be granted.  If not, the veteran and his 
representative should be provided with an appropriate 
supplemental statement of the case, and given an ample 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration. 

In this REMAND of the claim for further development, the 
Board does not intimate any opinion as to the ultimate 
determination warranted.  No action is required of the 
appellant until he receives further notice.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	S. F. Sylvester
	Acting Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



 Department of Veterans Affairs

